DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp. 8, 9 of the remarks, filed 29 October 2021, with respect to (a) independent claim 16 being amended to recite objected limitations previously recited in dependent (now cancelled) claim 19, and (b) the filing of a Terminal Disclaimer to obviate the Double Patenting rejections of independent claim 1, have been fully considered and are persuasive.  The rejection of 27 September 2021 is withdrawn. 

Allowable Subject Matter
Claims 1 – 18, 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed invention is directed to an input device comprising a substrate, first electrode group comprising at least one first electrode formed in a first direction on the substrate and second electrode group comprising a plurality of second electrodes formed in a second direction on the substrate, and a plurality of elastic pads each electrically contacting two adjacent second electrodes in one of multiple separate rows, at two sides of the first electrode crossed thereby.

Thus, claim 1 is allowed.
ii.	Claims 2 – 15 depend from and inherit the limitations of claim 1.
Thus, claims 2 – 15 are allowed.
iii.	Regarding claim 16, the cited prior art fails to singularly or collectively disclose the device wherein the first electrode group is configured to receive a drive signal from a controller to form a first inductive capacitor between the at least one first electrode and the second electrodes, and a second inductive capacitor between each of the connecting parts and a corresponding elastic pad.
Thus, claim 16 is allowed.
iv.	Claims 17, 18, 20 depend from and inherit the limitations of claim 16.
Thus, claims 17, 18, 20 are allowed.
---
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure follows:
Nakahara et al. (2010/0291973) provides relevant teaching of an array (Figure 2) of individual (Figure 3) metal domes (57) coupling first (58a) and second (58b) foil patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Midkiff whose telephone number is (571)270-5875. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AM/

/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621